DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 09/24/2021.
Claims 1-3, 5, 6, 9, 10, 13, 22, 26, and 28-37 are pending in this application.
	Claims 4, 7, 8, 11, 12, 14-21, 23-25, and 27 have been cancelled.

Remarks

2.	Applicants’ argument(s) have been fully considered, but are not persuasive.  
	See details below.
	
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 6, 9, 10, 13, 22, 26, 28-34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 10,734,323)
	Regarding claim 1, Lin discloses a semiconductor package structure, comprising: 
	a semiconductor die 110 having an active surface (uppermost surface of layer 120, to which pillars 154, 156 are connected, see figs. 1-4); and
	a first pillar 150/152/154/156 located on the active surface, defining a recess portion (portion(s) laterally surrounded / in-contacted-to by layer 130 and/or layer 140) recessed from a (vertical) side surface of the first pillar and including a wide portion (portion(s) surrounded /in-contacted-to by layer 160 and/or layer 140) located on the recess portion, wherein the wide portion has a top surface, a bottom surface opposite to the top surface and a side surface extending between the top surface and the bottom surface, and the side surface of the wide portion includes a curved surface.
	As stated at col. 6, lines 35-49:
“In some embodiments, in the plane view of the package structure 10 along the 
stacking direction of the semiconductor die 110, the interconnection structure 
120, the contact pads 130 and connecting vias 150, the signal connecting vias 
152, the ground connecting vias 154, and the power connecting via 156 may be in 
a circle-shape (see the bottom view depicted in FIG. 7), an ellipse-shape, a 
triangle-shape, a rectangle-shape, or the like.  In one embodiment, the shapes 
of the signal connecting vias 152, the ground connecting vias 154, and the 
power connecting via 156 may be the same.  In an alternative embodiment, the 
shapes of the signal connecting vias 152, the ground connecting vias 154, and 
the power connecting via 156 may be the different from one another, and the 
disclosure is not limited thereto.” 

	Since the pillar 150/152/154/156 may be in circle-shape or ellipse-shape, the side surface of the pillar must have a curved surface in order to form circle-shape or ellipse-shape in plane view.  The instant claim language fails to specify that the side surface of the wide portion includes a curved surface in which view nor in a direction from the top surface to the bottom surface.  

	Regarding claim 2, Lin discloses the semiconductor package structure of claim 1, further comprising an encapsulant 140 & 160 & 210’ (see fig. 3, and col. 5, line 45-58, col. 6, line 50-63) encapsulating the semiconductor die 110 and the first pillar 150-156 wherein an upper surface of the encapsulant is substantially coplanar with the top surface of the wide portion.  See fig. 3.
  
	Regarding claim 3, Lin discloses the semiconductor package structure of claim 2, wherein the first pillar further includes a lower portion (portion(s) laterally surrounded / in-contacted-to by layer 130 and/or layer 140) below the wide portion (portion(s) surrounded /in-contacted-to by layer 160 and/or layer 140), and the -2-surface area of the top surface of the wide portion is about 1.28 times to about 2.77 times the cross- sectional area of the lower portion.  See fig. 3.

	Regarding claim 5, Lin discloses the semiconductor package structure of claim 1, wherein the first pillar further includes a lower portion disposed on a conductive pad 130 of the semiconductor die 110, and a thickness of the wide portion is greater than or equal to a height of the lower portion.  See fig. 3.



	Regarding claim 9, Lin discloses a semiconductor package structure, comprising: 
	a semiconductor die 110 having an active surface (uppermost surface of layer 120, to which pillars 154, 156 are connected, see figs. 1-4); 
	a pillar 150/152/154/156 disposed on the active surface, and including a lower portion (portion(s) laterally surrounded / in-contacted-to by layer 130 and/or layer 140) protruding from the active surface and an upper portion (portion(s) surrounded /in-contacted-to by layer 160 and/or layer 140) disposed on the lower portion, wherein a width of the upper portion is greater than a width of the lower portion; and
	a first encapsulant 140 & 160 & 210’ (see fig. 3, and col. 5, line 45-58, col. 6, line 50-63) encapsulating the semiconductor die and the pillar, wherein the first encapsulant 140 & 160 & 210’ contacts a side surface of the semiconductor die and extends onto the active surface.  

	Regarding claim 10, Lin discloses the semiconductor package structure of claim 9, wherein an upper surface of the first encapsulant 140, 160, and 210’ is substantially coplanar with a top surface of the upper portion.  See fig. 3.

	Regarding claim 13, Lin discloses the semiconductor package structure of claim 9, further comprising a first electronic device 240, a second electronic device 240  (see (formed in the lowermost dielectric layer 222 for making contact to the upper portion of pillars 154, see fig. 4) located on a top surface of the upper portion, and a width of the opening is less than a width of the upper portion.  
  
	Regarding claim 22, Lin discloses the semiconductor package structure of claim 2, further comprising a second pillar CP located at a side of the semiconductor die 110 and extending through the encapsulant, wherein a top surface of the second pillar is substantially coplanar with the top surface of the wide portion.  See fig. 4.

	Regarding claim 26, Lin discloses the semiconductor package structure of claim 13, wherein the opening exposes a portion of the top surface of the upper portion.  See fig. 4.

	Regarding claim 28, Lin discloses the semiconductor package structure of claim 2, wherein the encapsulant 140&160&210’ contacts the semiconductor die 110 and extends onto the active surface of the semiconductor die.  See fig. 3.

	Regarding claim 29, Lin discloses the semiconductor package structure of claim 28, wherein the encapsulant contacts the first pillar.  See fig. 3.



	Regarding claim 31, Lin discloses the semiconductor package structure of claim 1, comprising a plurality of first pillars, wherein pitches between wide portions of two adjacent first pillars are different.  See fig. 7.

	Regarding claim 32, Lin discloses the semiconductor package structure of claim 9, wherein the encapsulant 140&160&210’ contacts the pillar.  See fig. 3.

	Regarding claim 33, Lin discloses the semiconductor package structure of claim 9, wherein an included angle between a bottom surface of the upper portion and a side surface of the upper portion includes an acute angle in a cross-sectional view.  See fig. 3.

	Regarding claim 34, Lin discloses the semiconductor package structure of claim 9, further comprising a first electronic device 240 and a second electronic device 240 disposed above the active surface.  See fig. 4, and col. 8, lines 49-56.

.

Claim Rejections - 35 U.S.C. § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.  (US 10,734,323)
	Regarding claim 35, Lin discloses the semiconductor package structure of claim 34, comprising all claimed limitations, as discussed above.  
	Lin may not specifically state that wherein a gap between the first electronic device 240 and the second electronic device 240 is located in an upward projection area of the active surface.  
	However, since the electronic components 240 are mounted on the connection pads 224b (see fig. 4, and col. 8, lines 49-63), it would have been obvious to one of ordinary skills in the art at the time the invention was made that the electronic devices 240 can be easily mounted in an arrangement such that a gap between the first electronic device 240 and the second electronic device 240 is located in an upward 

	Regarding claim 36, Lin discloses the semiconductor package structure of claim 34, comprising all claimed limitations, as discussed above, except for further comprising a second encapsulant encapsulating the first electronic device and the second electronic device, wherein an upper surface of the second encapsulant is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device.  

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lin to further comprise a second encapsulant encapsulating the first electronic device and the second electronic device (in order to further provide protection/passivation to the device), and wherein an upper surface of the second encapsulant is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (exposing back sides of the first electronic device and the second electronic device, thereby enhancing heat dissipation from the first electronic device and the second electronic device).  

Conclusion

	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
November 22, 2012